Raymond K. Knox v. Commissioner.Raymond K. Knox v. CommissionerDocket No. 13125.United States Tax Court1948 Tax Ct. Memo LEXIS 200; 7 T.C.M. (CCH) 244; T.C.M. (RIA) 48068; April 30, 1948*200  Raymond K. Knox, pro se.  William Schwerdtfeger, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion The Commissioner determined a deficiency of $120.67 in the petitioner's income tax for 1943. The only issue is whether he erred in disallowing a deduction of $467.25 claimed as ordinary and necessary expenses for meals, lodging and travel. Findings of Fact The petitioner filed his income tax return for 1943 with the collector of internal revenue for the 8th district of Illinois. The petitioner had a home in Pittsfield, Illinois where he lived with his two daughters. He was engaged in business there as an architect until March 23, 1942, when he was appointed Senior Budget Examiner (Inspector) with a rating of CAF-12, and an annual salary of $4600. He began his duties as of that date with the War Projects Unit, a branch of the Bureau of the Budget. He continued in that employment until November 10, 1943, when his services were terminated by the Bureau of the Budget without prejudice. The petitioner's duties with the Bureau of the Budget occupied his full time during the period from January 1 to November 10, 1943, and while he was employed*201  by the government he did no private architectural work. He understood when he took the position with the Bureau of the Budget that his employment would continue only as long as he would be needed. His employment was terminated because the war projects were nearing completion. His official post of duty was Washington, D.C. where he spent approximately 10 percent of his time. He was engaged principally in the examination of Federal Public Housing Authority construction projects which were located in various sections of the United States. He was given instructions for each trip in Washington and returned there at the completion of each trip to receive instructions for the next trip. He was allowed travel expenses and $6.00 per diem while on official business away from Washington. The petitioner spent approximately $320 for board and lodging while in Washington during the period from January 1 to November 10, 1943. He lived in a hotel while in Washington. He also spent during that same period $140.25 for railroad and Pullman fare between Pittsfield, Illinois and various places to which his official duties took him.  The Commissioner in determining the deficiency disallowed $467.25*202  claimed on the return as travel expense. The Commissioner explained he had disallowed the deductor claimed for meals and lodging at his post of duty because that was a personal expense. Opinion MURDOCK, Judge: The facts in this case indicate that the petitioner's post of duty was in Washington, D.C. He has not shown that his employment was temporary, comparable to that of the petitioner in  . Therefore, his board and lodging while in Washington is not deductible as a business expense.   ;  . The other expenditures in controversy are railroad and Pullman fares for side trips to his home in Pittsfield from places to which his official duties took him. He took those trips purely for personal reasons and expenses thereof would not be deductible under any circumstances. Decision will be entered for the respondent.